           Case 1:19-cv-02420-GHW Document 78 Filed 12/02/20 Page 1 of 1
                                                                    US D C S D N Y
                                                                    D OC U ME NT
                                                                    E L E C T R O NI C A L L Y FI L E D
U NI T E D S T A T E S DI S T RI C T C O U R T                      D O C #: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
S O U T H E R N DI S T RI C T O F N E W Y O R K                     D A T E FI L E D: 12 / 2 / 2 0 2 0
 ------------------------------------------------------------- X
                                                                 :
 K S E NI A S H N Y R A, A L E X A N D E R                       :
 R E Y N G O L D, a n d K E N N E T H W A L K E R,               :
                                                                 :
                                                  Pl ai ntiff s, :
                              - v-                               :      1: 1 9 - cv - 02 4 2 0 - GH W
                                                                 :
 S T A T E S T R E E T B A N K A N D T R U S T C O.,             :                OR DER
 I N C.,                                                         :
                                               D ef e n d a nt . :
 ------------------------------------------------------------- X
G R E G O R Y H. W O O D S, U nit e d St at es Distri ct J u d g e:

           O n D e c e m b er 2, 2 0 2 0, t h e C o urt h el d a c o nf er e n c e i n t his m att er. B e c a us e Pl ai ntiff s’

c o u ns el w as u n a bl e t o att e n d, t h at c o nf er e n c e w as a dj o ur n e d t o D e c e m b er 7, 2 0 2 0 at 2: 0 0 p. m.

Pl ai ntiff s’ c o u ns el is e x p e ct e d t o att e n d t h e c o nf er e n c e, u nl ess all i n di vi d u al pl ai ntiffs el e ct t o

pr o c e e d pro se .

           T h e p arti es ar e dir e ct e d t o us e t h e c o nf er e n c e c all di al -i n i nf or m ati o n a n d a c c ess c o d e n ot e d

i n t h e C o urt’s E m er g e n c y R ul es i n Li g ht of C O VI D-1 9 a v ail a bl e o n t h e C o urt ’s w e bsite, a n d ar e

s p e cifi c all y dir e ct e d t o c o m pl y wit h E m er g e n c y R ul e 2( c).

           S O O R D E R E D.

 D at e d: D e c e m b er 2, 2 0 2 0                                        _____________________________________
                                                                                     G R E G O R Y H. W O O D S
                                                                                    U nit e d St at es Distri ct J u d g e
